The judgment of the court was pronounced by
Eustis, C. J.
The plaintiff became the purchaser of certain slaves at a sheriff’s sale, made under an execution issued by the defendants against George if. Caldwell, on a judgment obtained by them, in the court of the Seventh District held in the parish of Ouachita, against Caldwell, Brigham & Downs, and *317gave bis bond, with security, for the purchase money, $977, payable in twelve months, with interest at ten per cent from date, February 17th, 1842. On the 3d day of January, 1845, at his instance, the execution issued to enforce the payment of this bond was enjoined, under an allegation that he was the owner of the judgment of Brigham v. Lambeth & Thompson, which, with costs, amounted to $512, which judgment he had a light to plead in compensation for that amount. The balance of the bond was paid. There was a judgment in the court below dissolving the injunction, and awarding to the defendants, against the plaintiff and his surety, ten per cent damages, and costs. The plaintiff has appealed. The defendants on the appeal have asked that these damages be increased, to the maximum allowed in such cases on the dissolution of injunctions.
The transfer of the judgment is dated the 21st December, 1844. In the suit in which it was rendered the plaintiff was Brigham’s attorney on record ; and, on the 2d of November preceding, an appeal had been granted, on motion of the defendants, of which the plaintiff was bound to take notice.
The plaintiff presents himself for the equitable interference of the court, in aid of a litigious right, acquired by him in express violation of the law. Public officers connected with courts of justice are prohibited from purchasing litigious rights, which are within the jurisdiction of the tribunal in which they exercise their functions, under the penalty of nullity, and of having to defray all damages, costs and interest. Civil Code, arts. 2422, 2629.
The judgment itself we have just reversed;* and the facts connected with it show that, it could not be transferred so as to give the transferee a right to exact the amount from Lambeth & Thompson. But we have an aversion to such details, and it only remains for us to say that, proceedings of this kind can receive no countenance from a court of justice ; and we enjoin it on those entrusted with the high duty of administering the laws, on all occasions to vindicate their purity, and not to permit their violation, directly or indirectly, by public officers under their authority. We shall allow the defendant the maximum of damages.
The judgment of the court below is therefore affirmed, with twenty per cent damages, $103, and costs.

 The case of Brigham v. Lambeth & Thompson, turning entirely on questions of fact, is not reported.